DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on January 19, 2022 and preliminary amendment filed on March 28, 2022.  In virtue of this preliminary amendment:
Claims 1-20 are cancelled;
Claims 21-40 are newly added; and thus,
Claims 21-40 are now pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,297,704. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the above indicated claims of the instant application are either anticipated by, or would have been obvious over, the above identified claims of the above patent, including:
As claim 21, all limitations of claim 1 of the above patent include all limitations of claim 21 of the instant application.
As claim 22, all limitations of claim 2 of the above patent include all limitations of claim 22 of the instant application.
As claim 23, all limitations of claim 3 of the above patent include all limitations of claim 23 of the instant application.
As claim 24, all limitations of claim 4 of the above patent include all limitations of claim 24 of the instant application.
As claim 25, all limitations of claim 5 of the above patent include all limitations of claim 25 of the instant application.
As claim 26, all limitations of claim 6 of the above patent include all limitations of claim 26 of the instant application.
As claim 27, all limitations of claim 7 of the above patent include all limitations of claim 27 of the instant application.
As claim 28, all limitations of claim 8 of the above patent include all limitations of claim 28 of the instant application.
As claim 29, all limitations of claim 9 of the above patent include all limitations of claim 29 of the instant application.
As claim 30, all limitations of claim 10 of the above patent include all limitations of claim 30 of the instant application.
As claim 31, all limitations of claim 11 of the above patent include all limitations of claim 31 of the instant application.
As claim 32, all limitations of claim 12 of the above patent include all limitations of claim 32 of the instant application.
As claim 33, all limitations of claim 13 of the above patent include all limitations of claim 33 of the instant application.
As claim 34, all limitations of claim 14 of the above patent include all limitations of claim 34 of the instant application.
As claim 35, all limitations of claim 15 of the above patent include all limitations of claim 35 of the instant application.
As claim 36, all limitations of claim 16 of the above patent include all limitations of claim 36 of the instant application.
As claim 37, all limitations of claim 17 of the above patent include all limitations of claim 37 of the instant application.
As claim 38, all limitations of claim 18 of the above patent include all limitations of claim 38 of the instant application.
As claim 39, all limitations of claim 19 of the above patent include all limitations of claim 39 of the instant application.
As claim 40, all limitations of claim 20 of the above patent include all limitations of claim 40 of the instant application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Chen et al. – US 2019/0364628
Prior art Konishi et al. – US 2019/0104583
Prior art Liao et al. – US 2013/0169177
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        September 10, 2022